The appeal is from a fine of $200.00 imposed by the County Court of Brown County on a charge of violating the Local Option Law.
The charge is the same as that in the case of Arthur Shelton v. State, No. 20,734, from Brown County, this day decided by the court (Page 126 of this volume). The questions of law raised are identical, and the opinion in that case is referred to and adopted herein so far as the questions of law are concerned.
J. M. Rich testified that on the first day of April, 1939, he went into the Crystal Cafe in Brownwood with a companion and ordered some sandwiches. He then asked appellant if they could get something to drink. He consented and took them to the back part of the cafe to a party named Shelby Walker and told him to let them have what they wanted. They asked him for a drink of whisky. He poured it out and sold it to them for which the witness paid fifteen cents. The witness then wanted to buy a half pint. Walker consulted the appellant in the hearing of the witness and it was agreed between them that they would sell the witness one-half pint, which they did for the consideration of seventy-five cents.
Appellant introduced no witnesses and made no denial of these facts. The evidence supports the verdict.
The case is affirmed.
                    ON MOTION FOR REHEARING.